IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JESSICA PYNES-PRICE ,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4508

STATE OF FLORIDA ,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Liberty County.
Hon. Barbara K. Hobbs, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, and Michael J. Titus,
Assistant Regional Conflict Counsel.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.